ATTACHMENT TO ADVISORY ACTION
Response to Arguments
Applicant's arguments filed 07/08/22 have been fully considered but they are not persuasive.
Applicant amended claim 1 to include limitation claim 5.
Applicant argues that a composition having a certain vol% does not necessarily overlap wt%.
However, while Applicant provided an example hypothetical calculation, Applicant has not provided calculations for the instant case to show that the amount disclosed by the cited prior art would not necessarily meet the presently claimed range. As previously stated, while it is agreed that wt% and vol% are different, given that the cited prior art discloses amounts that overlap that presently claimed and further discloses polymer-based overlay layer comprising mainly polymer and metal particulate as presently claimed, the Examiner’s position remains that the vol% as disclosed by the cited prior art would overlap the wt% as presently claimed, absent evidence to the contrary.
Furthermore, based on Applicant’s calculations, when the epoxy disclosed by Mayston is “element X”, which has a density of 1.1 g/cm3, the resulting amount of aluminum would be approximately 30 wt% to 46 wt% which overlaps the claimed range of about 5 to about 40 wt% (for example - 15 vol% Al: x/2cm3 = 0.3, x= 0.6, 2.70 g/cm3 x 0.3 = 0.81g; 85 vol% epoxy: x/2 cm3 = 0.85, x = 1.70, 1.1 g/cm3 x 1.70 = 1.87g; wt% of aluminum = 0.81g/(0.81g + 1.87g) = 30 wt%).
With respect to claim 28, Applicant argues that Gruner relates to an anti-fouling coating that prevents fouling organisms from attaching to a boat hull while Mayston relates to a sliding layer for bearings and does not suggest that bearings are susceptible to colonization by fouling organisms. Applicant also argues that the surface-modifying agents such as silane impart the improved properties not the copper-containing coating.
However, the corrosion resistance imparted by the copper oxide coating of Gruner would be applicable to Mayston given that Mayston also discloses the desire for the bearing materials to be resistant to chemicals as well as the desire to maintain frictional properties and wear resistance of the bearing material (paragraphs [0008], [0012], and [0018]). These factors are related to the corrosion resistance as taught by Gruner. Furthermore, while the surface-modifying agents are contained within the copper oxide coating taught in by Gruner, there is nothing in the claims that exclude these components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787